

Exhibit 10.9
GUARANTY OF RECOURSE OBLIGATIONS




This GUARANTY OF RECOURSE OBLIGATIONS ("Guaranty") is executed as of January 18,
2018, by KBSGI REIT PROPERTIES, LLC, a Delaware limited liability company
("Guarantor"), in favor of METROPOLITAN LIFE INSURANCE COMPANY, a New York
corporation ("Lender"), with reference to the following facts:
A.    Lender has agreed to make a loan (the "Loan") in the principal amount of
up to $51,400,000.00 to KBSGI 421 SW 6TH AVENUE, LLC, a Delaware limited
liability company ("Borrower"), to be evidenced by that certain Promissory Note
of even date herewith (together with all extensions, renewals, modifications,
restatements and amendments thereof, the "Note") to be executed by Borrower and
payable to Lender. The Note is to be secured by, among other things, a Deed of
Trust, Assignment of Leases and Rents, Security Agreement, and Fixture Filing of
even date herewith to be executed by Borrower, as trustor, for the benefit of
Lender, as beneficiary, which is to be recorded in the Official Records of
Multnomah County, Oregon (together with all extensions, renewals, modifications,
restatements and amendments thereof, the "Deed of Trust"). The Note will be
advanced pursuant to that certain Loan Agreement of even date herewith to be
executed by Borrower and Lender ("Loan Agreement"). The Deed of Trust will
encumber a fee estate in certain real property located in Portland, County of
Multnomah, State of Oregon as described therein.
B.    It is a condition to Lender making the Loan to Borrower that Guarantor
execute this Guaranty.
A G R E E M E N T
NOW, THEREFORE, in consideration of the foregoing, and in order to induce Lender
to make the Loan to Borrower, Guarantor hereby agrees, in favor of Lender, as
follows:
1.Definitions and Construction.
(a)    Definitions. The following terms, as used in this Guaranty, shall have
the following meanings:
(i)    "Bankruptcy Code" means the Bankruptcy Reform Act of 1978 (11 U.S.C.), as
amended or supplemented from time to time, and any successor statute, and any
and all rules issued or promulgated in connection therewith.
(ii)    "Guaranteed Obligations" means (A) indefeasible payment and performance
by Borrower of any and all obligations and liabilities of any kind or character
owed by Borrower to Lender under Section 12.20 of the Loan Agreement (but
subject to the limitations on Guarantor's obligations set forth in Section 12.20
of the Loan Agreement, and expressly excluding (1) Borrower's liability under
clauses (vi) and (vii) appearing in Section 12.20 of the Loan Agreement and (2)
any


1
GUARANTY OF RECOURSE OBLIGATIONS

--------------------------------------------------------------------------------




liability for representations and warranties made by Borrower in the Loan
Documents pertaining to Hazardous Materials (as defined in the Unsecured
Indemnity) or in the Unsecured Indemnity Agreement) (such amounts under this
clause (A) of Section 1(a)(ii) being herein called the "Performance Sums"), plus
(B) interest at the Default Rate (as defined in the Loan Agreement) which
accrues on the Performance Sums from the date of written demand for payment
under this Guaranty from Lender to Guarantor until the Performance Sums are paid
in full, plus (C) all costs, including, without limitation, all reasonable
attorneys' fees, including any and all costs expended by Lender in connection
with the initiation, prosecution and/or defense of foreclosure on the Property,
but only if the Borrower contests such foreclosure in "bad faith", and expenses
incurred by Lender in connection with collection of the Guaranteed Obligations.
For purposes of the immediate preceding sentence, if there is any reasonable
basis for which Borrower can contest such foreclosure, then it shall be deemed
not to be in "bad faith".
(iii)    "Loan Documents" shall have the same meaning as in the Loan Agreement.
(iv)    "Secured Indebtedness" shall have the same meaning as in the Loan
Agreement.
(b)    Construction. Unless the context of this Guaranty clearly requires
otherwise, references to the plural include the singular, references to the
singular include the plural, and the term "including" is not limiting. The words
"hereof," "herein," "hereby," "hereunder," and other similar terms refer to this
Guaranty as a whole and not to any particular provision of this Guaranty. Any
reference herein to any of the Loan Documents includes any and all alterations,
amendments, extensions, modifications, renewals, or supplements thereto or
thereof, as applicable. Neither this Guaranty nor any uncertainty or ambiguity
herein shall be construed or resolved against Lender or Guarantor, whether under
any rule of construction or otherwise. On the contrary, this Guaranty has been
reviewed by Guarantor, Lender, and their respective counsel, and shall be
construed and interpreted according to the ordinary meaning of the words used so
as to fairly accomplish the purposes and intentions of Lender and Guarantor.
2.    Guaranteed Obligations. Guarantor hereby irrevocably and unconditionally
guarantees to Lender, as and for Guarantor's own debt, until full and final
performance and indefeasible payment thereof has been made, payment and
performance of the Guaranteed Obligations, in each case when and as the same
shall become due and/or payable, it being the intent of Guarantor that the
guaranty set forth herein shall be a guaranty of payment and performance and not
a guaranty of collection.
3.    Performance Under This Guaranty. In the event of default by Borrower in
payment or performance of the Guaranteed Obligations, or any part thereof, when
such Guaranteed Obligations are due to be paid or performed by Borrower, upon
written demand by Lender to Guarantor, Guarantor shall promptly pay or perform
the Guaranteed Obligations then due in full, and if not paid within ten (10)
days after written demand therefor, shall bear interest from the date of such
demand until paid at the rate


2
GUARANTY OF RECOURSE OBLIGATIONS

--------------------------------------------------------------------------------




equal to the lesser of (a) the Default Rate (as defined in the Loan Agreement)
and (b) the maximum rate then permitted for the parties to contract for under
applicable law.
4.    Primary Obligations. This Guaranty is a primary and original obligation of
Guarantor, is not merely the creation of a surety relationship, and is an
absolute, continuing, unconditional, and irrevocable guaranty of payment and
performance which shall remain in full force and effect without respect to
future changes in conditions, including any change of law or any invalidity or
irregularity with respect to the issuance of the Loan Documents. Each person and
entity executing this Guaranty as Guarantor agrees that it is directly, jointly
and severally with any and all other guarantors of the Guaranteed Obligations,
liable to Lender, that the obligations of Guarantor hereunder are independent of
the obligations of Borrower or any other guarantor, and that a separate action
may be brought against each person or entity signing as Guarantor whether such
action is brought against Borrower or any other guarantor or whether Borrower or
any such other guarantor is joined in such action. Guarantor agrees that its
liability hereunder shall be immediate and shall not be contingent upon the
exercise or enforcement by Lender of whatever remedies it may have against
Borrower or any other guarantor, or the enforcement of any lien or realization
upon any security Lender may at any time possess. Guarantor agrees that any
release which may be given by Lender to Borrower or any other guarantor shall
not release Guarantor. Guarantor consents and agrees that Lender shall be under
no obligation to marshal any assets of Borrower or any other guarantor in favor
of Guarantor, or against or in payment of any or all of the Guaranteed
Obligations.
5.    Waivers.
(a)    Guarantor absolutely, unconditionally, knowingly, and expressly waives:
(i)    (A) Notice of acceptance hereof; (B) notice of any loans or other
financial accommodations made or extended under the Loan Documents or the
creation or existence of any Guaranteed Obligations; (C) notice of the amount of
the Guaranteed Obligations, subject, however, to Guarantor's right to make
inquiry of Lender to ascertain the amount of the Guaranteed Obligations at any
reasonable time; (D) notice of any adverse change in the financial condition of
Borrower or of any other fact that might increase Guarantor's risk hereunder;
(E) notice of presentment for payment, demand, protest, and notice thereof as to
any promissory notes or other instruments among the Loan Documents; (F) notice
of any event of default under the Loan Documents; and (G) all other notices
(except if such notice is specifically required to be given to Guarantor
hereunder or under any Loan Document to which Guarantor is a party) and demands
to which Guarantor might otherwise be entitled.
(ii)    To the extent permitted by applicable law, Guarantor absolutely,
unconditionally, irrevocably, knowingly, and expressly waives Guarantor's right
by statute or otherwise to require Lender to institute suit against Borrower or
to exhaust any rights and remedies which Lender has or may have against Borrower
or any collateral for the Guaranteed Obligations provided by Borrower,


3
GUARANTY OF RECOURSE OBLIGATIONS

--------------------------------------------------------------------------------




Guarantor or any third party. In this regard, Guarantor agrees that it is bound
to the payment of all Guaranteed Obligations, whether now existing or hereafter
accruing, as fully as if such Guaranteed Obligations were directly owing to
Lender by Guarantor. Guarantor further waives any defense arising by reason of
any disability or other defense (other than the defense that the Guaranteed
Obligations shall have been fully and finally performed and indefeasibly paid)
of Borrower or by reason of the cessation from any cause whatsoever of the
liability of Borrower in respect thereof.
(iii)    To the extent permitted by applicable law, Guarantor absolutely,
unconditionally, irrevocably, knowingly, and expressly waives (A) any rights to
assert against Lender any defense (legal or equitable), set-off, counterclaim,
or claim which Guarantor may now or at any time hereafter have against Borrower
or any other party liable to Lender; (B) any defense, set-off, counterclaim, or
claim, of any kind or nature, arising directly or indirectly from the present or
future lack of perfection, sufficiency, validity, or enforceability of the
Guaranteed Obligations or any security therefor; (C) any defense Guarantor has
to performance hereunder, and any right Guarantor has to be exonerated, arising
by reason of: the impairment or suspension of Lender's rights or remedies
against Borrower; the alteration by Lender of the Guaranteed Obligations; any
discharge of the Guaranteed Obligations by operation of law as a result of
Lender's intervention or omission; or the acceptance by Lender of anything in
partial satisfaction of the Guaranteed Obligations; (D) the benefit of any
statute of limitations affecting Guarantor's liability hereunder or the
enforcement thereof, and any act which shall defer or delay the operation of any
statute of limitations applicable to the Guaranteed Obligations shall similarly
operate to defer or delay the operation of such statute of limitations
applicable to Guarantor's liability hereunder; and (E) any right by statute or
otherwise to terminate or revoke this Guaranty.
(b)    Guarantor absolutely, unconditionally, knowingly, and expressly waives
any defense arising by reason of or deriving from (i)  any claim or defense
based upon an election of remedies by Lender, including any claim or defense
based upon (i) an election of remedies by Lender; or (ii) any election by Lender
under Bankruptcy Code Section 1111(b) to limit the amount of, or any collateral
securing, its claim against Borrower. If acceleration of the time for payment by
Borrower of all or any portion of the indebtedness is stayed upon the
insolvency, bankruptcy or reorganization of Borrower, to the extent permitted by
applicable law, the Guaranteed Obligations shall nonetheless be payable by
Guarantor hereunder. Guarantor agrees that it shall remain liable for the
Guaranteed Obligations in the event that any payment by Borrower to Lender is
deemed a preferential payment under bankruptcy or insolvency law.
(c)    If any of the Guaranteed Obligations at any time are secured by a
mortgage or deed of trust upon real property, Lender may elect, in its sole
discretion, upon the occurrence, and during the continuance of, a default with
respect to the Guaranteed Obligations, to foreclose such mortgage or deed of
trust judicially or nonjudicially in any manner permitted by law, before or
after enforcing the Loan Documents, without diminishing or affecting the
liability of Guarantor hereunder except to the extent the Guaranteed Obligations
are repaid with the proceeds of such foreclosure.


4
GUARANTY OF RECOURSE OBLIGATIONS

--------------------------------------------------------------------------------




Understanding the foregoing, and understanding that Guarantor is hereby
relinquishing a defense to the enforceability of the Loan Documents, Guarantor
hereby waives any right to assert against Lender any defense to the enforcement
of the Loan Documents, whether denominated "estoppel" or otherwise, based on or
arising from an election by Lender nonjudicially to foreclose any such mortgage
or deed of trust. Guarantor understands that the effect of the foregoing waiver
may be that Guarantor might have liability hereunder for amounts with respect to
which Guarantor may be left without rights of subrogation, reimbursement,
contribution, or indemnity against Borrower or other guarantors or sureties.
(d)    FURTHER, NOTWITHSTANDING ANYTHING TO THE CONTRARY CONTAINED IN THIS
GUARANTY, GUARANTOR HEREBY IRREVOCABLY AGREES THAT, UNTIL PAYMENT IN FULL TO
LENDER OF THE SECURED INDEBTEDNESS AND THE GUARANTEED OBLIGATIONS, GUARANTOR
SHALL HAVE NO RIGHT TO RECOVER FROM BORROWER ANY CLAIMS GUARANTOR HAS OR MIGHT
HAVE AGAINST BORROWER (AS SUCH TERM "CLAIM" IS DEFINED IN BANKRUPTCY CODE 11
U.S.C. §101[5] AS AMENDED FROM TIME TO TIME) IN CONNECTION WITH PAYMENTS MADE BY
OR ON BEHALF OF GUARANTOR TO LENDER UNDER THIS GUARANTY AGREEMENT INCLUDING,
WITHOUT IMPLIED LIMITATION, ALL RIGHTS GUARANTOR MAY NOW OR HEREAFTER HAVE UNDER
ANY AGREEMENT OR AT LAW OR IN EQUITY (INCLUDING, WITHOUT LIMITATION, ANY LAW
SUBROGATING THE GUARANTOR TO THE RIGHTS OF LENDER) TO ASSERT ANY CLAIM AGAINST
OR SEEK CONTRIBUTION, INDEMNIFICATION OR ANY OTHER FORM OF REIMBURSEMENT FROM
BORROWER OR ANY OTHER PARTY LIABLE FOR PAYMENT OF ANY OR ALL OF THE SECURED
INDEBTEDNESS.
6.    Releases. Guarantor consents and agrees that, without notice to or by
Guarantor and without affecting or impairing the obligations of Guarantor
hereunder, Lender may, by action or inaction:
(a)    Compromise, settle, extend the duration or the time for the payment of,
or discharge the performance of, or may refuse to or otherwise not enforce this
Guaranty, the other Loan Documents, or any part thereof, with respect to
Borrower or any other person or entity;
(b)    Release Borrower or any other person or entity or grant other indulgences
to Borrower or any other person or entity in respect thereof;
(c)    Amend or modify in any manner and at any time (or from time to time) any
of the Loan Documents; or
(d)    Release or substitute any other guarantor, if any, of the Guaranteed
Obligations, or enforce, exchange, release, or waive any security for the


5
GUARANTY OF RECOURSE OBLIGATIONS

--------------------------------------------------------------------------------




Guaranteed Obligations or any other guaranty of the Guaranteed Obligations, or
any portion thereof.
7.    Obligations Unaffected. Guarantor hereby agrees that its obligations under
this Guaranty shall not be released, discharged, diminished, impaired, reduced,
or affected for any reason or by the occurrence of any event, including, without
limitation, one or more of the following events, whether or not with notice to
or the consent of Guarantor:
(a)    The dissolution, insolvency, or bankruptcy of Borrower, Guarantor, or any
other party at any time liable for the payment of any or all of the Secured
Indebtedness;
(b)    Any payment by Borrower or any other party to Lender is held to
constitute a preference under applicable bankruptcy or insolvency law or if for
any other reason Lender is required to refund any payment or pay the amount
thereof to someone else;
(c)    The non‑perfection of any security interest or lien securing any or all
of the Secured Indebtedness;
(d)    Any impairment of any collateral securing any or all of the Secured
Indebtedness;
(e)    The failure of Lender to sell any collateral securing any or all of the
Secured Indebtedness in a commercially reasonable manner or as otherwise
required by law;
(f)    Any change in the corporate, limited liability company, or partnership
existence, structure, or ownership of Borrower; or
(g)    Any other circumstance which might otherwise constitute a defense
available to, or discharge of, Borrower or Guarantor, or any other party liable
for any or all of the Secured Indebtedness or the Guaranteed Obligations.
8.    No Election. Lender shall have all of the rights to seek recourse against
Guarantor to the fullest extent provided for herein, and no election by Lender
to proceed in one form of action or proceeding, or against any party, or on any
obligation, shall constitute a waiver of Lender's right to proceed in any other
form of action or proceeding or against other parties unless Lender has
expressly waived such right in writing. Specifically, but without limiting the
generality of the foregoing, no action or proceeding by Lender under any
document or instrument evidencing the Guaranteed Obligations shall serve to
diminish the liability of Guarantor under this Guaranty except to the extent
that Lender finally and unconditionally shall have realized indefeasible payment
by such action or proceeding.
9.    Indefeasible Payment. The Guaranteed Obligations and the Secured
Indebtedness shall not be considered indefeasibly paid for purposes of this


6
GUARANTY OF RECOURSE OBLIGATIONS

--------------------------------------------------------------------------------




Guaranty unless and until all payments to Lender are no longer subject to any
right on the part of any person or entity, including Borrower, Borrower as a
debtor in possession, or any trustee (whether appointed under the Bankruptcy
Code or otherwise) of any of Borrower's assets to invalidate or set aside such
payments or to seek to recoup the amount of such payments or any portion
thereof, or to declare same to be fraudulent or preferential. Until such full
and final performance and indefeasible payment of the Guaranteed Obligations
whether by Guarantor or Borrower, Lender shall have no obligation whatsoever to
transfer or assign its interest in the Loan Documents to Guarantor. In the event
that, for any reason, any portion of such payments to Lender is set aside or
restored, whether voluntarily or involuntarily, after the making thereof, then
the obligation intended to be satisfied thereby shall be revived and continued
in full force and effect as if said payment or payments had not been made, and
Guarantor shall be liable for the full amount Lender is required to repay plus
any and all costs and expenses (including attorneys' fees and expenses incurred
pursuant to proceedings arising under the Bankruptcy Code) paid by Lender in
connection therewith.
10.    Financial Condition of Borrower. Guarantor represents and warrants to
Lender that Guarantor is currently informed of the financial condition of
Borrower and of all other circumstances which a diligent inquiry would reveal
and which bear upon the risk of nonpayment of the Guaranteed Obligations.
Guarantor further acknowledges that Guarantor has read and understands the terms
and conditions of the Loan Documents. Guarantor hereby acknowledges that it is
Guarantor's obligation to keep informed of Borrower's financial condition, the
financial condition of other guarantors, if any, and of all other circumstances
which bear upon the risk of nonpayment or nonperformance of the Guaranteed
Obligations.
11.    Representations, Warranties and Covenants. Guarantor represents and
warrants to and agrees with Lender as follows:
(a)    Guarantor has the power and authority and legal right to execute, deliver
and perform its obligations under this Guaranty. This Guaranty constitutes the
legal, valid and binding obligation of Guarantor, enforceable against Guarantor
in accordance with its terms, except as limited by bankruptcy, insolvency, or
other laws of general application relating to the enforcement of creditors'
rights.
(b)    The execution, delivery, and performance by Guarantor of this Guaranty do
not and will not violate or conflict with any law, rule, or regulation or any
order, writ, injunction, or decree of any court, governmental authority or
agency, or arbitrator and do not and will not conflict with, result in a breach
of, or constitute a default under, or result in the imposition of any lien upon
any assets of Guarantor pursuant to the provisions of Guarantor's operating
agreement or other organizational documents of Guarantor, or any indenture,
mortgage, deed of trust, security agreement, franchise, permit, license, or
other instrument or agreement to which Guarantor or its properties are bound.
(c)    No authorization, approval, or consent of, and no filing or registration
with, any court, governmental authority, or third party is necessary for the


7
GUARANTY OF RECOURSE OBLIGATIONS

--------------------------------------------------------------------------------




execution, delivery, or performance by Guarantor of this Guaranty or the
validity or enforceability hereof.
(d)    The value of the consideration received and to be received by Guarantor
as a result of Lender making extensions of credit to Borrower and Guarantor
executing and delivering this Guaranty is reasonably worth at least as much as
the liability and obligations of Guarantor hereunder, and such liability and
obligations and such extensions of credit have benefited and may reasonably be
expected to benefit Guarantor directly and indirectly.
(e)    Guarantor has, independently and without reliance upon Lender and based
upon such documents and information as Guarantor has deemed appropriate, made
its own analysis and decision to enter into this Guaranty.
(f)    To Guarantor's knowledge, except as may have been previously disclosed in
writing to Lender, there is no action, proceeding or investigation pending or,
to the knowledge of Guarantor, threatened or affecting Guarantor, which may
materially adversely affect Guarantor's ability to fulfill Guarantor's
obligations under this Guaranty. There are no judgments or orders for payment of
money against Guarantor, which may materially adversely affect Guarantor's
ability to fulfill Guarantor's obligations under this Guaranty. Guarantor is not
in default under any agreement which default may materially adversely affect
Guarantor's ability to fulfill Guarantor's obligations under this Guaranty.
(g)    Guarantor covenants and agrees that, as long as the Secured Indebtedness
or the Guaranteed Obligations or any part thereof is outstanding:
(i)Guarantor will furnish to Lender as soon as available, and in any event
within one hundred twenty (120) days after the end of each fiscal year of
Guarantor, beginning with the fiscal year ending December 31, 2017 (i) a copy of
the certified financial statements of Guarantor for such fiscal year prepared by
an authorized representative approved by Lender and certified by Guarantor to
its best knowledge, provided, however, that in the event that audited financial
statements for Guarantor are prepared by an independent certified public
accountant, Guarantor shall promptly deliver Lender a copy of said audited
financial statements of Guarantor and (ii) a certificate of Guarantor to Lender
stating, to Guarantor's best knowledge, that no default under this Guaranty and
no event which with notice or lapse of time or both would be a default under
this Guaranty has occurred and is continuing, or if in Guarantor's opinion a
default under this Guaranty has occurred and is continuing, a statement as to
the nature thereof.
(ii)Guarantor will obtain at any time and from time to time all authorizations,
licenses, consents or approvals as shall now or hereafter be necessary or
desirable under all applicable laws or regulations or otherwise in connection
with the execution, delivery and performance of this Guaranty and will promptly
furnish copies thereof to Lender.


8
GUARANTY OF RECOURSE OBLIGATIONS

--------------------------------------------------------------------------------




(iii)Except for transfers permitted under the Loan Agreement and the other Loan
Documents, Guarantor will at all times own directly or indirectly and free and
clear of all liens and encumbrances whatsoever at least the same percentage
interest in Borrower, if any, as its owns directly or indirectly on the date
hereof.
12.    Subordination.
(a)    Guarantor hereby agrees that the Subordinated Indebtedness (as
hereinafter defined) is deferred, postponed in favor of and subordinated to, and
shall be junior in right of payment to, the prior indefeasible payment in full,
in cash, of the Guaranteed Obligations, the Secured Indebtedness and
satisfaction of all obligations of Borrower to Lender under the Loan Documents.
If any sums shall be paid to Guarantor by Borrower or any other person or entity
on account of the Subordinated Indebtedness, such sums shall be held in trust by
Guarantor for the benefit of Lender and shall forthwith be paid to Lender
without affecting the liability of Guarantor under this Guaranty Agreement and
may be applied by Lender against the Indebtedness or the Guaranteed Obligations
in such order and manner as Lender may determine in its sole discretion. Upon
the request of Lender, Guarantor shall execute, deliver, and endorse to Lender
such documents and instruments as Lender may request to perfect, preserve, and
enforce its rights hereunder. For purposes of this Guaranty, the term
"Subordinated Indebtedness" means all indebtedness, liabilities, and obligations
of Borrower to Guarantor, whether such indebtedness, liabilities, and
obligations now exist or are hereafter incurred or arise, or whether the
obligations of Borrower thereon are direct, indirect, contingent, primary,
secondary, several, joint and several, or otherwise, and irrespective of whether
such indebtedness, liabilities, or obligations are evidenced by a note,
contract, open account, or otherwise, and irrespective of the person or persons
in whose favor such indebtedness, obligations, or liabilities may, at their
inception, have been, or may hereafter be created, or the manner in which they
have been or may hereafter be acquired by Guarantor; provided, however, that the
term "Subordinated Indebtedness" shall not mean or include any distributions by
Borrower to its constituent members or partners, direct or indirect (including
Guarantor) pursuant to the formation documents of Borrower at any time when no
Event of Default (as defined in the Loan Agreement) exists.
(b)    Guarantor agrees that any and all liens, security interests, judgment
liens, charges, or other encumbrances upon Borrower's assets securing payment of
any Subordinated Indebtedness shall be and remain inferior and subordinate to
(i) any and all liens, security interests, judgment liens, charges, or other
encumbrances upon Borrower's assets securing payment of the Secured Indebtedness
or any part thereof, regardless of whether such encumbrances in favor of
Guarantor or Lender presently exist or are hereafter created or attached and
(ii) satisfaction of all obligations of Borrower to Lender under the Loan
Documents. Without the prior written consent of Lender until the Secured
Indebtedness has been paid in full, Guarantor shall not (1) file suit against
Borrower or exercise or enforce any other creditor's right it may have against
Borrower, or (2) foreclose, repossess, sequester, or otherwise take steps or
institute any action or proceedings (judicial or otherwise,


9
GUARANTY OF RECOURSE OBLIGATIONS

--------------------------------------------------------------------------------




including without limitation the commencement of, or joinder in, any
liquidation, bankruptcy, rearrangement, debtor's relief or insolvency
proceeding) to enforce any liens, security interests, collateral rights,
judgments or other encumbrances held by Guarantor on assets of Borrower.
(c)    In the event of any receivership, bankruptcy, reorganization,
rearrangement, debtor's relief, or other insolvency proceeding involving
Borrower as debtor, Lender shall have the right to prove and vote any claim
under the Subordinated Indebtedness and to receive directly from the receiver,
trustee or other court custodian all dividends, distributions, and payments made
in respect of the Subordinated Indebtedness. Lender may apply any such
dividends, distributions, and payments against the Guaranteed Obligations in
such order and manner as Lender may determine in its sole discretion. Guarantor
hereby appoints Lender as Guarantor's attorney‑in‑fact, which appointment is
coupled with an interest and is irrevocable, to enable Lender to act in the
place of Guarantor with respect to (i) any claim under the Subordinated
Indebtedness or (ii) the receipt of any such dividends, distributions and
payments.
(d)    Guarantor agrees that all promissory notes, accounts receivable, ledgers,
records, or any other evidence of Subordinated Indebtedness shall contain a
specific written notice thereon that the indebtedness evidenced thereby is
subordinated under the terms of this Guaranty.
13.    Payments; Application. All payments to be made hereunder by Guarantor
shall be made in lawful money of the United States of America at the time of
payment, shall be made in immediately available funds, and shall be made without
deduction (whether for taxes or otherwise) or offset. All payments made by
Guarantor hereunder shall be applied as follows: first, to all costs and
expenses (including attorneys' fees and expenses and attorneys' fees and
expenses incurred pursuant to proceedings arising under the Bankruptcy Code)
incurred by Lender in enforcing this Guaranty or in collecting the Guaranteed
Obligations; second, to all accrued and unpaid interest, premium, if any, and
fees owing to Lender; and third, to the balance of the Guaranteed Obligations.
14.    Attorneys' Fees and Costs. Guarantor agrees to pay, on demand, all
attorneys' fees (including attorneys' fees incurred pursuant to proceedings
arising under the Bankruptcy Code) and all other costs and expenses which may be
incurred by Lender in the enforcement of this Guaranty (including those brought
relating to proceedings pursuant to 11 U.S.C.) or in any way arising out of, or
consequential to the protection, assertion, or enforcement of the Guaranteed
Obligations (or any security therefor), whether or not suit is brought.
15.    Notices. All notices or demands by Guarantor or Lender to the other
relating to this Guaranty shall be in writing and either personally served or
sent by registered or certified mail, postage prepaid, return receipt requested,
or by recognized courier service which provides return receipts, and shall be
deemed delivered on the date of actual delivery or refusal to accept delivery as
evidenced by the return receipt. Unless


10
GUARANTY OF RECOURSE OBLIGATIONS

--------------------------------------------------------------------------------




otherwise specified in a notice sent or delivered in accordance with the
provisions of this section, such writing shall be sent as follows:
If to Lender:
Metropolitan Life Insurance Company

One MetLife Way
Whippany, New Jersey 07981-1449
Attention: Senior Vice President, Real Estate Investments


With a copy to:
Metropolitan Life Insurance Company

425 Market Street, Suite 1050
San Francisco, California 94105
Attention: Vice President


With a copy to:
Metropolitan Life Insurance Company

425 Market Street, Suite 1050
San Francisco, California 94105
Attention: Associate General Counsel


If to Guarantor:
KBSGI REIT PROPERTIES, LLC

c/o KBS Capital Advisors LLC
800 Newport Center Drive, Suite 700
Newport Beach, California 92660
Attn: Clint Copulos, Senior Vice President of Asset     
Management
 
With a copy to:
KBSGI REIT PROPERTIES, LLC

c/o KBS Capital Advisors LLC
800 Newport Center Drive, Suite 700
Newport Beach, California 92660
Attn: Todd Smith, VP, Controller REIT Corporate             
Accounting
 
And to:
KBSGI REIT PROPERTIES, LLC

c/o KBS Capital Advisors LLC
800 Newport Center Drive, Suite 700
Newport Beach, California 92660
Attn: Bryce Lin, Director of Finance and Reporting


With a copy to:        KBSGI REIT Properties, LLC
c/o KBS Capital Advisors LLC
800 Newport Center Drive, Suite 700
Newport Beach, California 92660
Attention: James Chiboucas, Esq., Vice Chairman & Chief
Legal Officer




11
GUARANTY OF RECOURSE OBLIGATIONS

--------------------------------------------------------------------------------




And to:
Greenberg Traurig

3161 Michelson Drive, Suite 1000
Irvine, California 92612
Attention: Bruce Fischer, Esq.


16.    Cumulative Remedies; Other Liability of Guarantor or Borrower.
(a)    No remedy under this Guaranty or under any Loan Document is intended to
be exclusive of any other remedy, but each and every remedy shall be cumulative
and in addition to any and every other remedy given hereunder or under any Loan
Document, and those provided by law or in equity. No delay or omission by Lender
to exercise any right, power, or privilege under this Guaranty shall impair any
such right nor be construed to be a waiver thereof. No failure on the part of
Lender to exercise, and no delay in exercising, any right, power, or privilege
hereunder shall operate as a waiver thereof; nor shall any single or partial
exercise of any right, power, or privilege hereunder preclude any other or
further exercise thereof or the exercise of any other right, power, or
privilege. The remedies herein provided are cumulative and not exclusive of any
remedies provided by law.
(b)    If Guarantor becomes liable for any indebtedness owing by Borrower to
Lender by endorsement or otherwise, other than under this Guaranty, such
liability shall not be in any manner impaired or affected hereby, and the rights
of Lender hereunder shall be in addition to any and all other rights that Lender
may ever have against Guarantor.
17.    Severability of Provisions. If any provision of this Guaranty is for any
reason held to be invalid, illegal or unenforceable in any respect, that
provision shall not affect the validity, legality or enforceability of any other
provision of this Guaranty.
18.    Entire Agreement; Amendments. This Guaranty constitutes the entire
agreement between Guarantor and Lender pertaining to the subject matter
contained herein. This Guaranty may not be altered, amended, or modified, nor
may any provision hereof be waived or noncompliance therewith consented to,
except by means of a writing executed by both Guarantor and Lender. Any such
alteration, amendment, modification, waiver, or consent shall be effective only
to the extent specified therein and for the specific purpose for which given. No
course of dealing and no delay or waiver of any right or default under this
Guaranty shall be deemed a waiver of any other, similar or dissimilar right or
default or otherwise prejudice the rights and remedies hereunder.
19.    Successors and Assigns. This Guaranty shall be binding upon Guarantor's
successors and permitted assigns and shall inure to the benefit of the
successors and assigns of Lender; provided, however, Guarantor shall not assign
this Guaranty or delegate any of its duties hereunder without Lender's prior
written consent. Any assignment without the consent of Lender shall be
absolutely void. In the event of any assignment or other transfer of rights by
Lender, the rights and benefits herein conferred upon Lender shall automatically
extend to and be vested in such assignee or other transferee.


12
GUARANTY OF RECOURSE OBLIGATIONS

--------------------------------------------------------------------------------




20.    No Third-Party Beneficiary. This Guaranty is intended solely for the
benefit of Lender and its successors and assigns, and no third party shall have
any rights or interest in this Guaranty.
21.    Choice of Law and Venue. The validity of this Guaranty, its construction,
interpretation, and enforcement, and the rights of Guarantor and Lender, shall
be determined under, governed by, and construed in accordance with the internal
laws of the State of Oregon, without regard to principles of conflicts of law.
To the maximum extent permitted by law, Guarantor hereby agrees that all actions
or proceedings arising in connection with this Guaranty may be tried and
determined in the state and federal courts located in the County of Multnomah,
State of Oregon, or, at the sole option of Lender, in any other court in which
Lender shall initiate legal or equitable proceedings and which has subject
matter jurisdiction over the matter in controversy. To the maximum extent
permitted by law, Guarantor hereby expressly waives any right it may have to
assert the doctrine of forum non conveniens or to object to venue to the extent
any proceeding is brought in accordance with this Section.
22.    Waiver of Jury Trial. To the maximum extent permitted by law, Guarantor
hereby absolutely, knowingly, unconditionally, and expressly waives any right to
trial by jury of any action, cause of action, claim, demand, or proceeding
arising under or with respect to this Guaranty, or in any way connected with,
related to, or incidental to the dealings of Guarantor and Lender with respect
to this Guaranty, or the transactions related hereto, in each case whether now
existing or hereafter arising, and whether sounding in contract, tort, or
otherwise. To the maximum extent permitted by law, Guarantor hereby agrees that
any such action, cause of action, claim, demand, or proceeding shall be decided
by a court trial without a jury and that Lender may file an original counterpart
of this section with any court or other tribunal as written evidence of the
consent of Guarantor to the waiver of its right to trial by jury.
23.    Understandings With Respect to Waivers and Consents. Guarantor warrants
and agrees that each of the waivers and consents set forth are made after
consultation with legal counsel and with full knowledge of their significance
and consequences, with the understanding that events giving rise to a defense or
right may diminish, destroy, or otherwise adversely affect rights which
Guarantor otherwise may have against the Borrower, or against any collateral,
and that, under the circumstances the waivers and consents herein given are
reasonable and not contrary to public policy or law. If any of the waivers or
consents is determined to be unenforceable under applicable law, such waiver
and/or consent shall be effective to the maximum extent permitted by law.
24.    Counterparts. This Guaranty may be executed in one or more counterparts
by some or all of the parties hereto, each of which counterparts shall be an
original and all of which together shall constitute a single agreement of
Guaranty. The failure of any party to execute this Guaranty, or any counterpart
hereof, shall not relieve the other signatories from their obligations
hereunder.


13
GUARANTY OF RECOURSE OBLIGATIONS

--------------------------------------------------------------------------------




25.    Statute of Limitations. Any acknowledgment or new promise, whether by
payment of principal or interest or otherwise and whether by Borrower or others
(including Guarantor), with respect to any of the Secured Indebtedness or
Guaranteed Obligations shall, if the statute of limitations in favor of
Guarantor against Lender shall have commenced to run, toll the running of such
statute of limitations and, if the period of such statute of limitations shall
have expired, prevent the operation of such statute of limitations.
26.    Material Inducement; No Conditions to Effectiveness. Guarantor recognizes
that Lender is relying upon this Guaranty and the undertakings of Guarantor
hereunder in making extensions of credit to Borrower and further recognizes that
the execution and delivery of this Guaranty is a material inducement to Lender
in making extensions of credit to Borrower. Guarantor hereby acknowledges that
there are no conditions to the full effectiveness of this Guaranty.
27.    Limitation on Constituent Liability. Notwithstanding anything stated to
the contrary in this Guaranty, under no circumstances shall the constituent
partners, members, or shareholders in Guarantor (direct or indirect) have any
liability for the payment or performance of any of Guarantor's obligations
hereunder.
28.    Defined Terms. Capitalized terms which are not defined in this Guaranty
shall have the meanings set forth in the Loan Agreement.
29.    ORAL LOAN AGREEMENTS. UNDER OREGON LAW, MOST AGREEMENTS, PROMISES AND
COMMITMENTS MADE BY LENDER CONCERNING LOANS AND OTHER CREDIT EXTENSIONS WHICH
ARE NOT FOR PERSONAL, FAMILY OR HOUSEHOLD PURPOSES OR SECURED SOLELY BY THE
BORROWER'S RESIDENCE MUST BE IN WRITING, EXPRESS CONSIDERATION AND BE SIGNED BY
LENDER TO BE ENFORCEABLE.




[Remainder of page intentionally left blank]




14
GUARANTY OF RECOURSE OBLIGATIONS

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, Guarantor has executed and delivered this Guaranty of
Recourse Obligations as of the date first set forth above.
KBSGI REIT PROPERTIES, LLC,
a Delaware limited liability company


By:
KBS GROWTH & INCOME LIMITED PARTNERSHIP,

a Delaware limited partnership,
its sole member


By:
KBS GROWTH & INCOME REIT, INC.,

a Maryland corporation,
its general partner




By:
/s/ Charles J. Schreiber, Jr.

Charles J. Schreiber, Jr.,
Chief Executive Officer




S-1
GUARANTY OF RECOURSE OBLIGATIONS